Citation Nr: 1225175	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  04-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for neck pain. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970 and from November 1970 to December 1972.  The Veteran is the recipient of the Purple Heart Medal and the Combat Action Ribbon.    
This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In November 2003, the case was transferred to the Oakland, California RO.  

In April 2008, the Board remanded the claim for further development.  

In April 2011, the Board remanded the issue of entitlement to service connection for neck pain, muscle tension headaches, and migraine headaches for further development.  In a June 2012 rating decision, the RO granted service connection for migraine headaches (claimed as muscle tension headaches); however, bifurcated and recharacterized the issue as noted on the title page.  Specifically, the RO denied entitlement to service connection for neck pain.  See May 2012 supplemental statement of the case.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for neck pain; a remand is required.  38 C.F.R. § 19.9 (2011).  

Clarification regarding what issue remains in appellate status is required prior to final appellate review.  As above, in April 2011, the Board remanded the issue of entitlement to service connection for neck pain, muscle tension headaches, and migraine headaches for further development.  Based upon the June 2011 VA examination, the RO granted service connection for migraine headaches in a June 2012 rating decision; however, they bifurcated the issue on remand, denying entitlement to service connection for neck pain.  

The Veteran has consistently asserted that he experienced headaches due to neck pain as a result of a injuries sustained during service, to include a helicopter that fell on him.     

The most recent July 2011 VA examination demonstrates diagnoses of degenerative joint disease and degenerative disc disease of the cervical spine.  Further, a January 2011 x-ray shows an impression of cervical spondylosis.  Significantly, the July 2011 VA examiner stated that, given the information within the claims file and the Veteran's history, the Veteran should be afforded a TBI evaluation versus repeated cervical spine examinations.  

In March 2012, the RO initiated a request for an addendum opinion from the examiner who performed the July 2011 VA examination.  Such request, however, was not performed.  See March 2012 deferred rating decision and March 2012 addendum opinion request.       

In order to fulfill the duty to assist, VA must do whatever development is necessary to assist the Veteran with the claim of entitlement to service connection for neck pain.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159.  Specifically, VA 
 must first provide clarification as to whether this issue has been granted or remains on appeal.  The Veteran must be informed of this fact once a determination has been made.  Finally, any additional development to include a VA examination must be performed if necessary.    

Accordingly, the case is REMANDED for the following action:

1.  Provide clarification as to whether the Veteran has been granted service connection for his claim of headaches due to neck pain in the June 2012 rating decision (service connection for migraine headaches was granted).  If the issue of entitlement to service connection for neck pain is determined to be a separate and distinct issue, and remains on appeal, take appropriate action deemed necessary to develop the claim.  The Veteran must be properly notified if service connection has been granted or if the claim is currently in appellate status.  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


